DETAILED ACTION
Claims 1-24 are pending in this application.
Claims 1, 3, 7-9, 11, 15-17, 19 and 23-24 are rejected.
Claims 2, 4-6, 10, 12-14, 18, 20-22 are objected to

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4-6, 10, 12-14, 18, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitation “wherein the load data translation lookaside buffer circuit comprises more entry storage locations than the store data translation lookaside buffer circuit”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0036].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is Lyon et al. (U.S. PGPub No. 2004/0039893) which teaches a load TLB and store TLB, where the store TLB may be larger than the load TLB but does not teach the load TLB comprising more entries than the store TLB.
Claims 10 and 18 contain similar limitations to claim 2, and are considered allowable for at least the same reasons as claim 2.
Claim 4 recites the limitation “wherein the store data translation lookaside buffer circuit is updated only by each store operation of the instructions”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0036].  Said limitations, in combination with the other recited limitations of claim 4, are not taught or suggested by the prior art of record.
The closest prior art of record is Meyer et al. (U.S. PGPub No. 2010/0325358) which teaches a load TLB and store TLB which may be updated when either TLB misses but does not teach the store TLB being updated only by store instruction misses.
Claims 12 and 20 contain similar limitations to claim 4, and are considered allowable for at least the same reasons as claim 4.
Claim 5 recites the limitation “wherein the store data translation lookaside buffer circuit is updated independently of the load data translation lookaside buffer circuit”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0066].  Said limitations, in combination with the other recited limitations of claim 5, are not taught or suggested by the prior art of record.
The closest prior art of record is Meyer et al. (U.S. PGPub No. 2010/0325358) which teaches a load TLB and store TLB, both of which may be updated when either TLB misses but does not teach the store TLB being updated independently of the load TLB.
Claims 13 and 21 contain similar limitations to claim 5, and are considered allowable for at least the same reasons as claim 5.
Claim 6 recites the limitation “wherein the store data translation lookaside buffer circuit is updated only by each store operation of the instructions”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0036].  Said limitations, in combination with the other recited limitations of claim 6, are not taught or suggested by the prior art of record.
Claims 14 and 22 contain similar limitations to claim 6, and are considered allowable for at least the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach et al. (U.S. PGPub No. 2019/0377580) in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572).

Claim 1
Vorbach (2019/0377580) teaches:
A processor comprising: a decode circuit to decode instructions into decoded instructions; an execution circuit to execute the decoded instructions; and P. 0217 and FIG. 4 Instruction Decode unit (ID) 0422; P. 0208 ID issues decoded instructions to one of the ALU rows in execution unit 0450, within ZZYX processor 
a memory circuit comprising a […first] data translation lookaside buffer circuit and a […second] data translation lookaside buffer circuit separate and distinct from the […first] data translation lookaside buffer circuit, P. 0785 and FIG. 22 processor 2201 includes a MMU 2203 (memory circuit), within the MMU are eTLB 2208 and iTLB 2209; P. 0822 MMU strategies can be adapted for ZZYX processor
wherein the memory circuit sends a memory access request of the instructions to […] translation lookaside buffer circuit […] to determine a physical address for a virtual address of the memory access request, […] P. 0785 and FIG. 22 eTLB 2208 and iTLB 2209 translate virtual addresses into addresses in internal and external memories (analogous to physical addresses)
Vorbach does not explicitly teach the memory circuit including separate TLBs for load and store instructions, and the TLBs being different sizes.
Lyon (2003/0065890) teaches:
[…] a memory circuit comprising a load data translation lookaside buffer circuit and a store data translation lookaside buffer circuit separate and distinct from the load data translation lookaside buffer circuit, FIG. 6 and P. 0042-43 virtual addresses for load operations are input to prevalidated cache TLB 410, while master TLB (DTLB) 440 holds TLB entries required for store instructions; 
wherein the memory circuit sends a memory access request of the instructions to the load data translation lookaside buffer circuit only when the memory access request is a load data request and to the store data translation lookaside buffer circuit only when the memory access request is a store data request […] Claim 6 the first TLB (i.e. prevalidated cache TLB 410) handles integer load operations while the second TLB (i.e. DTLB 440) handles store operations (Note: the claim states one or more of store operations, invalidation operations and floating point load operations, meaning the second TLB could handle only store operations)
the load data translation lookaside buffer circuit and the store data translation lookaside buffer circuit are different sizes […] P. 0031 the TLB for integer loads (i.e. prevalidated cache TLB 410) may be limited in size; P. 0034 the larger and slower TLB (i.e. DTLB 440) may be used for store translations
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach with the memory circuit including separate TLBs for load and store instructions, and the TLBs being different sizes taught by Lyon’890.
The motivation being to reduce the TLB miss rate and pipeline stall (see Lyon’890 P. 0036)
The systems of Vorbach and Lyon’890 do not explicitly teach each TLB having different associativity. 
Takahashi (2005/0273572) teaches:
[…] and different associativity. P. 0080 a set associative RAM is used as a TLB 63 while a fully associative RAM is used as an address mapping AMR 61; P. 0056-59 TLB 63 and AMRs 61 store virtual addresses and real addresses for instructions
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach and Lyon’890 with each TLB having different associativity taught by Takahashi.
The motivation being set associative RAMs can only handle a fixed page size while fully associative RAM can handle various page sizes but are difficult to be installed (see Takahashi P. 0079)
The systems of Vorbach, Lyon’890 and Takahashi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach and Lyon’890 with Takahashi to obtain the invention as recited in claims 1-8.
	 
Claim 17
Vorbach (2019/0377580) teaches:
A system comprising: a processor core comprising: a decode circuit to decode instructions into decoded instructions, and an execution circuit to execute the decoded instructions; and P. 0217 and FIG. 4 Instruction Decode unit (ID) 0422; P. 0208 ID issues decoded instructions to one of the ALU rows in execution unit 0450, within ZZYX processor 
a memory circuit coupled to the processor core and comprising a […first] data translation lookaside buffer circuit and a […second] data translation lookaside buffer circuit separate and distinct from the load data translation lookaside buffer circuit, P. 0785 and FIG. 22 processor 2201 includes a MMU 2203 (memory circuit), within the MMU are eTLB 2208 and iTLB 2209; P. 0822 MMU strategies can be adapted for ZZYX processor
wherein the memory circuit sends a memory access request of the instructions to the […] translation lookaside buffer circuit […] to determine a physical address for a virtual address of the memory access request, and P. 0785 and FIG. 22 eTLB 2208 and iTLB 2209 translate virtual addresses into addresses in internal and external memories (analogous to physical addresses)
Vorbach does not explicitly teach the memory circuit including separate TLBs for load and store instructions, and the TLBs being different sizes.
Lyon (2004/0039893) teaches:
[…] a memory circuit coupled to the processor core and comprising a load data translation lookaside buffer circuit and a store data translation lookaside buffer circuit separate and distinct from the load data translation lookaside buffer circuit, P. 0035 and FIG. 4 computer micro-architecture 250 includes an integer load data TLB 252 (LOTLB, analogous to load data translation lookaside buffer circuit), and a master TLB (DTLB, analogous to store data translation lookaside buffer circuit) 254
wherein the memory circuit sends a memory access request of the instructions to the load data translation lookaside buffer circuit when the memory access request is a load data request and to the store data translation lookaside buffer circuit when the memory access request is a store data request […] P. 0036 and FIG. 4 integer loads are assigned to memory ports of LOTLB 252, integer store instructions are handled in DTLB 254 and do not access LOTLB 252
the load data translation lookaside buffer circuit and the store data translation lookaside buffer circuit are different sizes […] P. 0040 LOTLB 252 can be smaller and faster than DTLB 254 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach with the memory circuit including separate TLBs for load and store instructions, and the TLBs being different sizes taught by Lyon’890.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’890 P. 0040)
The systems of Vorbach and Lyon’890 do not explicitly teach each TLB having different associativity. 
Takahashi (2005/0273572) teaches:
[…] and different associativity. P. 0080 a set associative RAM is used as a TLB 63 while a fully associative RAM is used as an address mapping AMR 61; P. 0056-59 TLB 63 and AMRs 61 store virtual addresses and real addresses for instructions
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach and Lyon’890 with each TLB having different associativity taught by Takahashi.
The motivation being set associative RAMs can only handle a fixed page size while fully associative RAM can handle various page sizes but are difficult to be installed (see Takahashi P. 0079)
The systems of Vorbach, Lyon’890 and Takahashi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach and Lyon’890 with Takahashi to obtain the invention as recited in claims 17, 19 and 23-24.

Claim 7-8 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Vorbach et al. (U.S. PGPub No. 2019/0377580) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572) in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Lyon et al. hereinafter Lyon’893 (U.S. PGPub No. 2004/0039893)

Claim 7
The systems of Vorbach, Lyon’890 and Takahashi do not explicitly state the load TLB having a plurality of ports.
Lyon (2004/0039893) teaches:
The processor of claim 1. wherein the load data request is to be input into one of a plurality of load ports of the load data translation lookaside buffer circuit. P. 0036 and FIG. 4 integer load instructions access LOTLB 252 via two of its four ports
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the load TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Vorbach, Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 7.

Claim 8
The systems of Vorbach, Lyon’890 and Takahashi do not explicitly state the store TLB having a plurality of ports.
Lyon (2004/0039893) teaches:
The processor of claim 1, wherein the store data request is to be input into one of a plurality of store ports of the store data translation lookaside buffer circuit. P. 0039 and FIG. 4 DTLB 254 provides parallel ports for up to four load or store operations
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the store TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Vorbach, Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 8.

Claim 23
Lyon (2004/0039893) teaches:
The system of claim 17, wherein the load data request is to be input into one of a plurality of load ports of the load data translation lookaside buffer circuit. P. 0036 and FIG. 4 integer load instructions access LOTLB 252 via two of its four ports
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the load TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Vorbach, Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 23.

Claim 24
The systems of Vorbach, Lyon’890 and Takahashi do not explicitly state the store TLB having a plurality of ports.
Lyon (2004/0039893) teaches:
The system of claim 17, wherein the store data request is to be input into one of a plurality of store ports of the store data translation lookaside buffer circuit. P. 0039 and FIG. 4 DTLB 254 provides parallel ports for up to four load or store operations
P. 0039 and FIG. 4 DTLB 254 provides parallel ports for up to four load or store operations
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the store TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Vorbach, Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 24.

Claim 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Vorbach et al. (U.S. PGPub No. 2019/0377580) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572) in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Meyer et al. (U.S. PGPub No. 2010/0325358)

Claim 3
The systems of Vorbach, Lyon’890 and Takahashi do not explicitly state the load TLB being updated on each load and store operation.
Meyer (2010/0325358) teaches:
The processor of claim 1, wherein the load data translation lookaside buffer circuit is updated on each load operation and each store operation of the instructions. P. 0049 and FIG. 2 in data processing apparatus 100, load requests are sent to TLB 122 and store requests are sent to 124 at the same time; P. 0050 if one or both TLBs generate a miss, update logic 26 updates the TLB that generated the miss, or updates both TLBs (either TLB may be updated by load and store requests, depending on which request generates a miss)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the load TLB being updated on each load and store operation taught by Meyer.
The motivation being to replace less recently used entries in the TLBs (see Meyer P. 0050)
The systems of Vorbach, Lyon’890, Takahashi and Meyer are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Meyer to obtain the invention as recited in claim 3.

Claim 19
The systems of Vorbach, Lyon’890 and Takahashi do not explicitly state the load TLB being updated on each load and store operation.
Meyer (2010/0325358) teaches:
 The system of claim 17, wherein the load data translation lookaside buffer circuit is updated on each load operation and each store operation of the instructions. P. 0049 and FIG. 2 in data processing apparatus 100, load requests are sent to TLB 122 and store requests are sent to 124 at the same time; P. 0050 if one or both TLBs generate a miss, update logic 26 updates the TLB that generated the miss, or updates both TLBs (either TLB may be updated by load and store requests, depending on which request generates a miss)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Vorbach, Lyon’890 and Takahashi with the load TLB being updated on each load and store operation taught by Meyer.
The motivation being to replace less recently used entries in the TLBs (see Meyer P. 0050)
The systems of Vorbach, Lyon’890, Takahashi and Meyer are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Vorbach, Lyon’890 and Takahashi with Meyer to obtain the invention as recited in claim 19.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572).

Claim 9
Lyon (2003/0065890) teaches: 
A method comprising: receiving a memory access request of an instruction from a processor with a memory circuit; P. 0041 cache system receives a store operation with a virtual address; P. 0004 processor may request an item from cache
determining, by the memory circuit, when the memory access request is a load data request or a store data request, FIG. 6 and P. 0042-43 virtual addresses for load operations are input to prevalidated cache TLB 410 through Port y, while master TLB (DTLB) 440 receives TLB entries required for store instructions through Port y+1 (it is obvious tag cache system 400 would be able to distinguish between load and store instructions, in order to route instructions to the proper TLB)
sending the memory access request to a load data translation lookaside buffer circuit only when the memory access request is the load data request and to a store data translation lookaside buffer circuit separate and distinct from the load data translation lookaside buffer circuit only when the memory access request is the store data request […] FIG. 6 and P. 0042-43 virtual addresses for load operations are input to prevalidated cache TLB 410, while master TLB (DTLB) 440 holds TLB entries required for store instructions; Claim 6 the first TLB (i.e. prevalidated cache TLB 410) handles integer load operations while the second TLB (i.e. DTLB 440) handles store operations (Note: the claim states one or more of store operations, invalidation operations and floating point load operations, meaning the second TLB could handle only store operations)
wherein the load data translation lookaside buffer circuit and the store data translation lookaside buffer circuit are different sizes and […] P. 0031 the TLB for integer loads (i.e. prevalidated cache TLB 410) may be limited in size; P. 0034 the larger and slower TLB (i.e. DTLB 440) may be used for store translations
Lyon’890 does not explicitly teach sending a request to a TLB to obtain a virtual to physical address translation and each TLB having different associativity. 
Takahashi (2005/0273572) teaches:
sending the memory access request to a […] translation lookaside buffer circuit […] to determine a physical address for a virtual address of the memory access request, P. 0056-59 and FIG. 7 TLB 63 and AMR 62 store virtual addresses and real addresses for instructions for different applications (e.g. applications would request virtual to real address translations from TLB 63 or AMRs)
[…] different associativity; and P. 0080 a set associative RAM is used as a TLB 63 while a fully associative RAM is used as an address mapping AMR 62
performing a memory access for the memory access request at the physical address. P. 0043 and FIG. 5 real addresses are presented to a real memory (i.e. to access the real memory at the real memory address)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lyon’890 with sending a request to a TLB to obtain a virtual to physical address translation and each TLB having different associativity taught by Takahashi.
The motivation being set associative RAMs can only handle a fixed page size while fully associative RAM can handle various page sizes but are difficult to be installed (see Takahashi P. 0079)
The systems of Lyon’890 and Takahashi are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lyon’890 with Takahashi to obtain the invention as recited in claims 9, 11, 15-16.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572) in view of Lyon et al. hereinafter Lyon’893 (U.S. PGPub No. 2004/0039893)

Claim 15
The systems of Lyon’890 and Takahashi do not explicitly teach a load TLB having a plurality of ports
Lyon (2004/0039893) teaches:
The method of claim 9, wherein the sending the memory access request comprises inputting the load data request into one of a plurality of load ports of the load data translation lookaside buffer circuit. P. 0036 and FIG. 4 integer load instructions access LOTLB 252 via two of its four ports
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lyon’890 and Takahashi with the load TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 15.

Claim 16
The systems of Lyon’890 and Takahashi do not explicitly teach a store TLB having a plurality of ports taught by Lyon’893.
Lyon (2004/0039893) teaches:
The method of claim 9, wherein the sending the memory access request comprises inputting the store data request into one of a plurality of store ports of the store data translation lookaside buffer circuit. P. 0039 and FIG. 4 DTLB 254 provides parallel ports for up to four store operations
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lyon’890 and Takahashi with the store TLB having a plurality of ports taught by Lyon’893.
The motivation being to provide a smaller and faster LOTLB while DTLB allows access from all four ports (see Lyon’893 P. 0040)
The systems of Lyon’890, Takahashi and Lyon’893 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lyon’890 and Takahashi with Lyon’893 to obtain the invention as recited in claim 16.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lyon et al. hereinafter Lyon’890 (U.S. PGPub No. 2003/0065890) in view of Takahashi et al. (U.S. PGPub No. 2005/0273572) in view of Meyer et al. (U.S. PGPub No. 2010/0325358)

Claim 11
The systems of Lyon’890 and Takahashi do not explicitly state the load TLB being updated on each load and store operation.
Meyer (2010/0325358) teaches:
 The method of claim 9, further comprising updating the load data translation lookaside buffer circuit on each load operation and each store operation of the instructions. P. 0049 and FIG. 2 in data processing apparatus 100, load requests are sent to TLB 122 and store requests are sent to 124 at the same time; P. 0050 if one or both TLBs generate a miss, update logic 26 updates the TLB that generated the miss, or updates both TLBs (either TLB may be updated by load and store requests, depending on which request generates a miss)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lyon’890 and Takahashi with the load TLB being updated on each load and store operation taught by Meyer.
The motivation being to replace less recently used entries in the TLBs (see Meyer P. 0050)
The systems of Lyon’890, Takahashi and Meyer are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lyon’890 and Takahashi with Meyer to obtain the invention as recited in claim 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133